DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lupescu et al. US 2017/0282166.
Regarding claims 1-3, Lupescu teaches a hydrocarbon system comprising (See Figure 1):
a) a first area comprising a first hydrocarbon adsorption catalyst comprising a CHA zeolite with pores of less than 5.0 angstroms;
b) a second area comprising a second hydrocarbon adsorption catalyst comprising a ZSM-5 zeolite with pores at least 5.0 angstroms (0057]).
When the claimed ranges overlap with the prior art, a prima facie case of obviousness exists. This overlap teaching in the prior art also at least suggests that the first pore size is smaller than the second pore size.
Regarding claim 4, Lupescu teaches the ratio of the ZSM-5 zeolite to the CHA zeolite is 1:9 to 9:1 (10%-90% of the first materials with the remainder of the second material), thus overlapping the claimed range of 1:9 to 5:5. A 1:1 (same as the claimed 5:5 ratio) ratio is most preferred ([0041]).
Regarding claims 5-7, Lupescu teaches a hydrocarbon system comprising (See Figure 1):
a) a first area comprising a first hydrocarbon adsorption catalyst comprising a CHA zeolite with pores of less than 5.0 angstroms;
b) a second area comprising a second hydrocarbon adsorption catalyst comprising a ZSM-5 zeolite with pores at least 5.0 angstroms (0057]).
c) The catalyst can be in layers or mixed ([0040], line 3).
prima facie case of obviousness exists. This overlap teaching in the prior art also at least suggests that the first pore size is smaller than the second pore size.
Regarding claim 8, Lupescu teaches the ratio of the ZSM-5 zeolite to the CHA zeolite is 1:9 to 9:1 (10%-90% of the first materials with the remainder of the second material), thus overlapping the claimed range of 1:9 to 5:5. A 1:1 (same as the claimed 5:5 ratio) ratio is most preferred ([0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772